FILED

August 3, 2017

 

TH COURT OF
WORKERS’
COMPENSATION
TENNESSEE BUREAU OF WORKERS’ COMPENSATION CLAIMS
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS Time 1S AM
AT JACKSON _—
CONSUELO WILLIAMS, ) Docket No. 2016-07-0545
Employee, )
V. )
CECO DOOR PRODUCTS, ) State File No. 17425-2015
Employer, )
And )
TRAVELERS INDEMNITY INS. CO., ) Judge Amber E. Luttrell
Insurance Carrier. )

 

COMPENSATION HEARING ORDER

 

This matter came before the undersigned Workers’ Compensation Judge on June
22, 2017, for a Compensation Hearing. The parties stipulated Ms. Williams sustained a
compensable injury to her left knee on March 2, 2015. The parties presented competing
impairment ratings from Dr. Douglas Haltom, the authorized treating physician, and Dr.
Samuel Chung, Ms. Williams’ evaluating physician. The central legal issue is whether
Ms. Williams successfully rebutted the presumption of correctness afforded Dr. Haltom’s
permanent impairment rating.' The secondary issue is whether Ms. Williams is entitled to
discretionary costs. For the reasons set forth below, the Court holds Ms. Williams
rebutted the presumption of correctness of Dr. Haltom’s rating and awards Ms. Williams
six-percent permanent partial disability to the body as a whole. Additionally, the Court
holds Ms. Williams is entitled to discretionary costs.

History of Claim

Ms. Williams works for Ceco Door Products as a production technician. Her job
duties include driving a forklift, stacking doors, and performing computer work. On
March 2, 2015, Ms. Williams injured her left knee at work when she tripped over a rail
on the floor, fell, and struck her knee on the edge of a door, dislocating her patella. She

 

' The parties stipulated to pertinent findings of fact in the Appendix of this Order and more fully set forth in the
parties’ Joint Pre-Compensation Hearing Statement included as Exhibit 6 in the Technical Record.

l
received emergency care the same day and was referred for orthopedic evaluation. She
received authorized orthopedic treatment from Dr. Douglas Haltom, whom she selected
from a panel. She later underwent an independent medical evaluation by Dr. Samuel
Chung. The parties took both physicians’ depositions and introduced the following
medical proof at the hearing.

Medical Treatment and Physicians’ Testimony
a. Dr. Haltom

Ms. Williams first saw Dr. Haltom on March 6, 2015, and complained of pain and
swelling in her knee. Dr. Haltom noted significant examination findings and an X-ray
indicated a significant tilt and almost subluxation of the patella. Dr. Haltom ordered an
MRI, which revealed evidence of a transient patellar dislocation. He concluded, “Given
her plain film findings and MRI findings of continued partial subluxation, her
apprehension and her high risk of recurrent instability, I have recommended surgical
intervention.” (Ex. 3 at 4.)

On April 16, Dr. Haltom performed surgery on Ms. Williams’ left knee. Dr.
Haltom testified the surgery included a ligament reconstruction of the medial supporting
ligament to support the patella and an osteotomy to correct anatomic malalignment,
which made her more prone to episodes of patellar instability.

Ms. Williams continued seeing Dr. Haltom and began physical therapy. During
her follow-up, Ms. Williams complained of functional weakness and pain in her knee,
specifically with stairs. On June 16, Dr. Haltom noted a mild antalgic gait and quadriceps
atrophy on examination but also excellent patellar stability. An X-ray indicated the
osteotomy was consolidating, no evidence of hardware failure, and her patella was sitting
centrally within her trochlear groove, which suggested the alignment was improved. Dr.
Haltom continued Ms. Williams’ restriction from the forklift at work and later noted her
pain mostly resolved. He stated, “[S]he still complains of just some vague pain, but
making daily improvements.” (Ex. 3 at 20.) After six months of treatment and light-duty,
Dr. Haltom returned Ms. Williams to full-duty work on September 25.

During her treatment, Ms. Williams continued working at Ceco on light-duty
restrictions. Ms. Williams primarily performed seated work in the safety office. She
testified she did not miss any work because Ceco did not want a lost-time accident. Ms.
Williams was unable to drive; therefore, either her supervisors or family drove her to
work each day.

Dr. Haltom last saw Ms. Williams on November 4, when she complained of
continued mild weakness, particularly with steps and a mild ache-type pain. Dr. Haltom
concluded she reached maximum medical improvement and indicated Ms. Williams

2
tolerated well the return to full-duty. Dr. Haltom noted no significant effusion in her knee
with excellent patellar stability and tracking. As for her pain, Dr. Haltom explained,
“Patellofemoral pain in general is an extremely complicated process, the articulation and
mechanics of the patellofemoral joint, numerous pain generators . . . Ache pain can be
from a variety of things postoperative, still postoperative pain .. . Hard to determine
exactly the source of that ache pain.” Jd. at 29. According to Ms. Williams, Dr. Haltom
informed her there was no further treatment left after surgery and therapy. He told her “it
would take time.”

In addressing permanent impairment, Dr. Haltom assigned a two-percent
permanent impairment to the whole person. To calculate the impairment, he utilized the
diagnosis-based impairment rating method and a diagnosis of patellar subluxation or
dislocation listed in Table 16-3 (p. 510), placing her in Class 1. (Ex. 7, November 12
record.) Class 1 in Table 16-3 is defined as a “mild instability.” Dr. Haltom assigned a
grade modifier of 1 for her physical exam and a zero for her functional history, which
resulted in a six-percent lower extremity impairment, which correlated to two-percent to
the whole person.

Concerning Ms. Williams’ allegations of knee buckling or “giving way” after her
release, Dr. Haltom did not believe knee buckling indicated patellar instability per se.
(Ex. 7 at 22-23.) Dr. Haltom further did not believe that Ms. Williams’ quadriceps
weakness, buckling, and difficulties with her knee at work as confirmed by her coworkers
warranted a Class 2 “moderate instability” rating. Dr. Haltom stated, “She has some
ongoing knee symptoms. That-that’s fair to say. Correct.” Jd. at 32, 24. He
acknowledged that he placed her in Class 1 for mild instability and stated that Ms.
Williams’ current symptoms could change some of her grade modifiers in Class 1, which
would increase her rating. However, Dr. Haltom indicated, “[I]t would be difficult for me
—without seeing her walk and assessing her, it would be difficult for me to accurately
say.” Id. at 33. Dr. Haltom maintained that he based his impairment rating on his last
examination of Ms. Williams in November 2015 and would not personally know how she
is doing now.

b. Dr. Chung

Ms. Williams saw Dr. Chung for an independent medical evaluation (IME) on July
6, 2016. Dr. Chung reviewed Dr. Haltom’s records and took a history from Ms. Williams.
Ms. Williams reported ongoing difficulty climbing stairs, squatting, and entering and
exiting the forklift at work. She further reported she was unable to run after this injury.
On examination, Dr. Chung noted a positive patellar grind test of the left knee, patellar
tracking problems, moderate instability of lateral movement and a moderate degree of
lateral patella translation at twenty degrees on flexion. Dr. Chung further noted decreased
range of motion, decreased muscle strength, and gross evidence of left quadriceps
atrophy. Dr. Chung summarized his exam findings by stating Ms. Williams had “clear

3
positive findings on examination that showed that she still has long-term residual
symptoms on her patella[.]” (Ex. 6 at 11.)

In addressing impairment, Dr. Chung assigned a_ six-percent permanent
impairment rating to the whole person based on the same diagnosis selected by Dr.
Haltom. However, Dr. Chung placed Ms. Williams in Class 2 for “moderate instability.”
To calculate the impairment, Dr. Chung assigned a grade modifier of 2 for functional
history adjustment secondary to Ms. Williams’ difficulty climbing stairs, squatting, and
left quadriceps weakness. He did not apply the physical exam grade modifier adjustment
because he defined the class based on her physical exam findings. Further, Dr. Chung did
not utilize the clinical study grade modifier because he used the MRI study to confirm the
diagnosis. He testified the overall net adjustment was zero, which resulted in the default
sixteen-percent lower extremity rating for Class 2, which correlated to six percent to the
whole person. Dr. Chung supported his Class 2 rating, stating, “Moderate instability is
the class I used because . . . Patient had atrophy that was clearly visible. But beyond that,
also, patient also had . . . positive findings on the patella grinding test and had moderate
degree of instability in the lateral movement of the patella tracking.” Jd. at 15, 18.

Dr. Chung further explained why he thought Ms. Williams would not fit under
Class 1, mild instability. He stated, “[N]ot only was she positive in patella grinding test,
but she also was found to have a lateral movement and instability in the moderate degree.
So, clearly, that’s not mild, obviously.” Jd. at 18. He further cited the significant atrophy
he observed with the weakness of the knee extensors and flexors.

Hearing Testimony
a. Ms. Williams

At the hearing, Ms. Williams; Reggie Adams, Ms. Williams’ lead person at Ceco;
and Tim Arnold, her supervisor, testified on her behalf? Joe McMinn, Ceco’s Safety
Coordinator, testified at the hearing for Ceco.

Ms. Williams testified she experienced numerous knee difficulties since she
returned to full-duty work. She stated her left knee is weaker and smaller than her right
knee and it “gives way” or “buckles” approximately twice per month. She did not have
this problem while treating with Dr. Haltom or during physical therapy because she was
working light-duty at that time. She described her knee feeling “heavy” when she walks
in safety shoes at Ceco. She further testified she cannot squat because her knee trembles
and feels unstable. She takes over-the-counter pain medication. Ms. Williams also
testified to significant difficulty entering and exiting the forklift and stated she must use

 

* The parties stipulated to the introduction of Mr. Adams’ and Mr. Arnold’s testimony into evidence by deposition in
lieu of live testimony at the Compensation Hearing.
her arms and right leg to pull herself up.

Ms. Williams acknowledged she currently works full-time, including ten to fifteen
hours of mandatory overtime per week. She continues to perform her pre-injury job but
requires assistance stacking heavy doors. She stated Mr. Adams sometimes seeks
assistance from another employee to help him lift a door if it is too heavy for her. Outside
of work, Ms. Williams cannot bike, run, walk around her neighborhood, or bowl like she
once did. She continues to go on cruises, but it hurts to walk on the beach and she cannot
snorkel.

b. Mr. Adams

Mr. Adams testified he has worked with Ms. Williams approximately fifteen
years. In describing Ms. Williams’ work duties, Mr. Adams testified one part of their job
requires them to “palletize the doors,” which means they must slide a door off the work-
table onto another door. He estimated the doors weigh anywhere from seventy-five to 100
pounds. On average, they handle 200 to 250 doors per day. Mr. Adams stated Ms.
Williams is unable to perform that job by herself and has difficulty with the doors.

Mr. Adams further testified Ms. Williams drives a forklift fifty to sixty percent of
the time during her ten-hour shift. This requires her to climb on and off the forklift
approximately 100 times per day. He corroborated Ms. Williams’ testimony regarding
her difficulty getting on and off the forklift and stated, “It’s hard for her to get up and put
weight on that knee to get up and down. And then when she gets off if it, she has to kind
of slide off of it. She can’t just step down like I can or anybody else.” (Ex. 4 at 6.)
Because of this difficulty, Ms. Williams is unable to drive a particular forklift that has a
high lift due to knee pain.

Mr. Adams also testified Ms. Williams never exhibited any problems with her left
leg prior to her work injury and always performed her job without any problems. Now,
Mr. Adams stated Ms. Williams favors her left leg when walking and is unable to squat
down completely. He further observed that her left knee tends to buckle. He stated, “I'll
notice she'll kind of stumble a little bit or catch herself.” Jd. at 13. He further stated she
almost fell a few times.

c. Mr. Arnold

Mr. Arnold echoed Mr. Adams’ testimony that he never observed any problems
with Ms. Williams’ left leg or knee prior to her work injury. Mr. Arnold stated he and
Ms. Williams have discussed mutual problems with their knees buckling. Ms. Williams
also told him her knee is not as strong as it used to be and “it does give out.” (Ex. 5 at 8.)
Mr. Arnold believed her and stated he does not believe she is 100 percent because of her
knee. Lastly, Mr. Arnold confirmed that Ms. Williams has not missed any days due to her

5
leg. She works full-duty without restrictions including overtime.
d. Mr. McMinn

Mr. McMinn confirmed Mr. Adams’ testimony concerning the doors. He stated
Ceco makes heavier doors now and everyone requires help. He further testified Ms.
Williams has not requested additional treatment for her injury. He is also unaware of any
job she cannot do. He confirmed he noticed her having difficulty shortly after surgery
while on light-duty; however, he is unaware of any difficulties since her release to full-
duty. Mr. McMinn acknowledged that Mr. Adams knows Ms. Williams best and how she
is able to perform her job. He further stated that, while he might see Ms. Williams around
the plant each day, he estimated he only sees her working approximately three times per
week.

Findings of Fact and Conclusions of Law

Ms. Williams has the burden of proof on all essential elements of her claim. Scott
v. Integrity Staffing Solutions, 2015 TN Wrk. Comp. App. Bd. LEXIS 24, at *6 (Aug. 18,
2015). “[A]t a compensation hearing where the injured employee has arrived at a trial on
the merits, the employee must establish by a preponderance of the evidence that he or she
is, in fact, entitled to the requested benefits.” Willis v. All Staff, 2015 TN Wrk. Comp.
App. Bd. LEXIS 42, at *18 (Nov. 9, 2015); see also Tenn. Code Ann. § 50-6-239(c)(6)
(2016). In analyzing whether Ms. Williams has met her burden, the Court will not
construe the law remedially or liberally in her favor, but instead must construe the law
fairly, impartially, and in accordance with basic principles of statutory construction
favoring neither Ms. Williams nor Ceco. See Tenn. Code Ann. § 50-6-116.

Compensability and Medical Benefits

The parties stipulated that Ms. Williams’ injury arose primarily out of and in the
course and scope of her employment. Therefore, the only issues the Court must address
are the extent of permanent partial disability and Ms. Williams’ entitlement to
discretionary costs.

As this is a compensable claim, the Court holds Ms. Williams is entitled to
reasonably necessary future medical treatment recommended by her authorized treating
physician, Dr. Haltom, under Tennessee Code Annotated section 50-6-204.

Extent of disability

To determine the extent of Ms. Williams’ permanent partial disability, the Court
must weigh the competing physicians’ impairment opinions. As noted, Dr. Haltom
assessed two-percent permanent medical impairment to the whole person. Dr. Chung,

6
using the same reference, assessed six-percent permanent medical impairment to the
whole person. Subject to rebuttal by a preponderance of the evidence, Dr. Haltom’s
impairment rating is presumed correct. Tenn. Code Ann. § 50-6-204(k)(7).

In analyzing the conflicting medical opinions, the Court may consider the experts’
qualifications, the circumstances of their examination, the information available to them,
and evaluation of that information through other experts. Brees v. Escape Day Spa &
Salon, 2015 TN Wrk. Comp App. Bd. LEXIS 5 (March 12, 2015). Applying the first
factor, the Court finds both physicians are board-certified in their respective fields. Dr.
Haltom is a board-certified orthopedist, and Dr. Chung is board-certified in physical
medicine and rehabilitation and independent medical evaluations. Both physicians are
well-qualified, and the differences in their qualifications are not determinative.

Regarding the circumstances of the evaluation, the Court finds Dr. Haltom’s
records and testimony demonstrated a thorough examination and treatment of Ms.
Williams. Dr. Chung also performed a thorough review and examination of Ms. Williams
during his evaluation and reviewed Dr. Haltom’s records and operative report. The
circumstances of evaluation is likewise not determinative.

The Court therefore turns to the physicians’ testimony regarding the competing
ratings and their conclusions, as well as the lay proof, to analyze whether Ms. Williams
successfully rebutted the statutory presumption afforded Dr. Haltom’s rating by a
preponderance of the evidence. For the following reasons, the Court finds she did.

In so finding, the Court notes the physicians agreed the appropriate diagnosis was
“patellar subluxation or dislocation” found in Table 16-3. The AMA Guides provide that
once the physician establishes the appropriate diagnosis to be rated, the next step is to use
the regional grid to determine the associated class. The AMA Guides further provide on
page 500, “In some cases, the class will be defined by physical examination findings or
clinical studies results.” After the physician designates the appropriate class, then he can
apply the grade modifiers to determine the rating. Here, the primary distinction between
the two ratings is that, based on their physical exams, Dr. Haltom placed Ms. Williams in
Class | for mild instability and Dr. Chung placed her Class 2 for moderate instability.

The Court notes Dr. Haltom last saw Ms. Williams on November 4, 2015, and he
chose the class for “mild instability” based on his physical examination that day, her
ongoing symptoms, and her last physical therapy report of September 22. At that time,
Ms. Williams complained of continued mild weakness, particularly with steps, and a mild
ache-type pain. However, Dr. Haltom’s exam indicated her patella was tracking well and
she had excellent patellar instability with lateral patellar translation at thirty degrees
flexion.

Upon learning of Ms. Williams’ significant ongoing symptoms, Dr. Haltom

7
declined to move Ms. Williams’ impairment class from mild to moderate because he did
not find any patellar instability at the last visit or in the last PT note. When Ms. Williams’
counsel pointed out that Class 1 also requires a finding of instability, Dr. Haltom
responded, “Correct.” Ms. Williams’ counsel argued, and the Court agrees, that it appears
inconsistent for Dr. Haltom to deny Ms. Williams had ongoing instability when he also
rated her in a class requiring a finding of “mild instability.”

Dr. Haltom further stated that Ms. Williams’ current symptoms might increase her
impairment rating based on the grade modifiers within Class 1, but he could not
accurately assess any impairment without examining her again. In other words, Dr.
Haltom ackowledged Ms. Williams’ impairment may be greater now based on her
reported symptoms.

Turning to Dr. Chung’s testimony, the Court notes Ms. Williams saw Dr. Chung
approximately eight months after her release from Dr. Haltom and after working full-duty
at Ceco. Dr. Chung evaluated Ms. Williams and chose the class for “moderate
instability,” based on his physical exam findings of patellar grinding, moderate instability
in lateral movement of patella tracking, visible atrophy, and weakness of the extensors
and flexors. Ceco challenged Dr. Chung’s rating, in part, because he did not measure the
atrophy in Ms. Williams’ leg and based his atrophy finding on his visual observation of
her left leg compared to the right leg. However, the Court finds Dr. Chung’s testimony
indicated his atrophy finding was not the primary basis for his designation of moderate
instability. Moreover, Dr. Haltom noted some mild atrophy on several visits during Ms.
Williams’ treatment, and he testified that atrophy can be progressive with nonuse.

Ceco further questioned Dr. Chung regarding the subjective nature of some of the
exam testing; however, Dr. Chung stood by his findings, stating the physical exam was
objective and his findings were reliable. While Ceco argued that Dr. Chung’s exam was
flawed or unreliable, the Court finds there was no expert testimony from Dr. Haltom to
dispute the accuracy or reliability of Dr. Chung’s examination. Rather, Dr. Haltom
accounted for the difference in ratings by stating his rating is based on her last visit in
November 2015. He acknowledged that he has no knowledge of how she is doing now.

Significantly, the Court finds Ms. Williams was a straightforward, credible
witness at trial. She appeared calm, at ease, self-assured, steady, confident, forthcoming,
reasonable, and honest. These characteristics, according to the Tennessee Supreme Court,
are indicia of reliability. See Kelly v. Kelly, 445 S.W.3d 685, 694-695 (Tenn. 2014). Ms.
Williams credibly testified she did not have as many problems with her knee “buckling”
or “giving way” when she treated with Dr. Haltom or participated in physical therapy
because she was performing sedentary work on light-duty with no forklift work. After she
returned to her full-duty work, which included climbing up and down a forklift over 100
times per day, she experienced weakness in her left leg and felt her leg “buckling” or
“giving way” on a monthly basis. She described pain in her knee with certain activities

8
and difficulty stacking the heavy doors.

Ms. Williams’ testimony was supported by the uncontroverted testimony of her
lead person, Mr. Adams, and her supervisor, Mr. Arnold. Both Mr. Adams and Mr.
Arnold worked with Ms. Williams for many years and testified she is an honest and good
employee.

While Mr. McMinn, the Safety Manager, testified he was unaware of any
problems Ms. Williams experienced at work after she returned to full-duty, the Court
notes he only observed her working approximately three times per week and he
acknowledged Mr. Adams knows her best since he works with her daily. Mr. McMinn
further testified that Ms. Williams works full-duty and ten to fifteen hours of overtime
per week. No one disputes that Ms. Williams is a hard worker, but the Court notes Ms.
Williams clarified that she works mandatory overtime each week not voluntary. Further,
the Court cannot discount the credible testimony of Ms. Williams, Mr. Adams and. Mr.
Arnold because Ms. Williams continues to work full-duty and overtime to maintain her
job.

Accordingly, upon thorough consideration of the preponderance of the evidence,
the Court holds Ms. Williams rebutted the presumption of correctness of Dr. Haltom’s
rating and sets the impairment rating at six percent to the whole person. The Workers’
Compensation Law provides that permanent partial disability is paid at sixty-six and two-
thirds percent of the injured employee’s average weekly wage for the period of
compensation as determined by multiplying the employee’s impairment rating by 450
weeks. Tenn. Code Ann. § 506-207(3)(A). Because Ms. Williams returned to
employment at the same or greater wage during her initial compensation period, she is
limited to these benefits and not entitled to any enhancement factors. It follows that Ms.
Williams sustained six-percent permanent partial disability or a period of twenty-seven
weeks. At her stipulated compensation rate of $638.81, the Court concludes Ms. Williams
is entitled to permanent partial disability benefits totaling $17,247.87.

Discretionary Costs and Attorney’s Fees
Ms. Williams filed a Motion to Assess Discretionary Costs. Ms. Williams

requested discretionary costs totaling $1,372.00 representing the following itemized
costs:

1. Deposition of Dr. Samuel Chung $750.00
2. Plaintiff's deposition transcript $113.00
3. West TN Court Reporters (Employer’s deposition fee) $213.35
4. Dr. Chung’s deposition transcript $214.65
5. Dr. Haltom’s deposition transcript $81.00
Ms. Williams argued that these expenses are accurate, reasonable, and necessary in the
preparation for trial and are recoverable costs pursuant to Tennessee Rules of Civil
Procedure 54.02(2) and 59.01.

The Workers’ Comepnsation Law allows the Court to award discretionary costs
for these expenses as reasonable expert deposition fees. Tenn. Code Ann. § 50-6-239(c)
(2016). Additionally, Tennessee Rule of Civil Procedure 54.04(2) provides for the
recovery of certain discretionary costs. See also Garassino v. Western Express 2016 TN
Wrk Comp App Bd LEXIS 82, at *12 (Nov. 7, 2016)

Here, Ms. Williams requests recovery of Dr. Chung’s deposition fee and court-
reporter fees for a copy of her discovery deposition, along with the deposition transcripts
of Dr. Chung, Dr. Haltom, and employer’s deposition. The Court holds $1,372.00 are
recoverable discretionary costs.

The Court further holds Ms. Williams’ attorney is entitled to a reasonable
attorney’s fee for his representation of Ms. Williams. The statute provides attorneys’ fees
shall be deemed reasonable if the fee “does not exceed twenty percent (20%) of the
award to the injured worker.” Thus, the Court holds counsel for Ms. Williams is entitled
to recover a twenty-percent fee.

IT IS, THEREFORE, ORDERED as follows:

1. Ms. Williams shall recover from Ceco Door Products permanent partial disability
benefits in the amount of $17,247.87.

2. Ms. Williams shall receive future medical benefits pursuant to statute.
3. Ms. Williams is awarded a total amount of $1,372.00 for discretionary costs.

4. Ms. Williams’ attorney is awarded a twenty-percent attorney’s fee and any
incurred expenses to be paid from Ms. William’s award.

5. Absent an appeal of this order by either party, the order shall become final thirty
days after issuance.

6. Costs of $150.00 are assessed against Ceco Door Products under to Tennessee
Compilation Rules and Regulations 0800-02-21-.07 (2016), to be paid within five
days of this order becoming final.

ENTERED this the 3rd day of August, 2017.

10
Able

JUDGE AMBER E. LUTTRELL
Court of Workers’ Compensation Claims

APPENDIX

Stipulated Findings of Fact:

1. Ms. Williams is forty-four years old and a resident of Madison County, Tennessee.
She is a high school graduate.

2. She injured her left knee on March 2, 2015, and gave proper notice to Ceco the
same day.

3. Ms. Williams received authorized treatment from Dr. Haltom, Dynamix Physical
Therapy, and Tennova-Regional Hospital of Jackson.

4. Ceco owes no outstanding temporary disability benefits.

5. Ms. Williams returned to work for Ceco, earning the same or greater wage as she
earned at the time of the injury.

6. Ms. Williams’ compensation rate is $638.81.

7. Ms. Williams attained maximum medical improvement on November 4, 2015.

Exhibits:

1. Employer’s First Report of Work Injury Wage Statement

2. Wage Statement

3. Indexed medical records of Dr. Haltom and Dr. Chung

4. Deposition of Reggie Adams

5. Deposition of Tim Arnold

6. Deposition of Samuel Chung, D.O.

7. Deposition of J. Douglas Haltom, Jr., M.D.

8. Ms. Williams’ employment history

Technical record:?

l.

Petition for Benefit Determination

Dispute Certification Notice

Request for Initial Hearing

Amended Petition for Benefit Determination
Dispute Certification Notice

 

> The Court did not consider attachments to Technical Record filings unless admitted into evidence during the
Compensation Hearing. The Court considered factual statements in these filings or any attachments to them as
allegations unless established by the evidence.

11
Joint Pre-Compensation Hearing Statement

Employee’s Notice of Proposed Witnesses and Exhibits

Employee’s Trial Brief

9. Motion to Assess Discretionary Costs

10. Employer’s and Insurer’s Notice of Proposed Witnesses and Exhibits
11.Employer’s and Insurer’s Pre-Trial Brief

12. Deposition excerpts of Consuelo Williams

13.Employer’s and Insurer’s Response in Objection to Employee’s Motion to Assess
Discretionary Costs

= IS

Marked for ID Purposes:
1. Two settlement offer letters from Travelers to Ms. Williams

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Compensation Hearing Order
was sent to the following recipients by the following methods of service on this the 3rd
day of August, 2017.

 

 

 

 

 

 

 

Name Via Email Service sent to:

David Hardee, Esq., xX dhardee@hmdlaw1.com
Employee’s Counsel XxX kperry@hmdlaw1.com

J. V. Thompson, Esq., jthompson@raineykizer.com
Employer’s Counsel Xx cjohnson@raineykizer.com

 

Sure di o—

Penny/Shrum, Clerk of Court
Court of Workers’ Compensation Claims
WC.CourtClerk@tn.gov

 

12